United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-2366
                         ___________________________

                                 Robinson Masonry

                              lllllllllllllllllllllPetitioner

                                            v.

     Thomas E. Perez, Secretary of Labor, United States Department of Labor

                             lllllllllllllllllllllRespondent
                                     ____________

                     Petition for Review of an Order of the
                Occupational Safety & Health Review Commission
                                 ____________

                            Submitted: January 28, 2015
                              Filed: February 2, 2015
                                   [Unpublished]
                                  ____________

Before SMITH, GRUENDER, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

      Robinson Masonry (Robinson) petitions for review of an adverse decision by
the Occupational Safety and Health Review Commission. The administrative law
judge (ALJ) denied Robinson relief from judgment under Federal Rule of Civil
Procedure 60(b) for citations and penalties imposed against it, and vacated Robinson’s
untimely notices of contest.1 In this court, Robinson argues that equitable tolling
applies to its untimely notices because an Occupational Safety and Health
Administration official induced it to miss the contest-period deadline. After careful
review, this court concludes that the ALJ’s factual findings were supported by
substantial evidence, and that the ALJ did not abuse its discretion in ruling that
Robinson did not establish grounds for relief under Rule 60(b). See 29 U.S.C.
§ 660(a) (jurisdiction); Donovan v. Anheuser-Busch, Inc., 666 F.2d 315, 324-25 (8th
Cir. 1981) (standard of review); Roy Kay, Inc., 13 BNA OSHC 2021, 1989 WL
223306, at *1 (No. 88-1748, 1989) (burden is on employer who files late notice of
contest to show sufficient basis for relief under Rule 60(b)).

      The petition is denied. See 8th Cir. R. 47B.
                       ______________________________




      1
       See 29 U.S.C. § 659(a) (employer has 15 working days within which to notify
Secretary of Labor that he wishes to contest citation or proposed assessment of
penalty; if employer fails to do so, “the citation and the assessment [of penalty], as
proposed, shall be deemed a final order of the Commission”).

                                         -2-